Citation Nr: 1136553	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  05-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease, including as secondary to diabetes mellitus, type II and exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from May 1965 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was remanded in October 2009 for additional development.  The Board denied the claims addressed herein in a December 15, 2010 decision.  The Veteran appealed to the United States Court of Appeals for Veteran's Claims (Court).  In June 2011, the parties submitted a Joint Motion for Remand.  On June 21, 2011, the Court granted the Joint Motion for Remand, which vacated the Board's April 2010 decision and remanded the claims back to the Board for development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the Board denied the Veteran's claims seeking service connection for diabetes mellitus, type II, including as secondary to herbicide exposure and for coronary artery disease, including as secondary to diabetes mellitus, type II, and herbicide exposure.  The Veteran appealed his claims, arguing that the Board did not provide adequate reasons and basis for the denials, did not adequately weigh the competency and credibility of his lay statements, and failed to obtain ships logs for the limited periods that the Veteran's vessel was off the coast of Vietnam.  

Pursuant to the Joint Motion for Remand, the Court vacated the Board's December 2010 decision and ordered the Board to address the foregoing arguments.

Accordingly, the Board finds that a remand is necessary so that ships logs can be obtained for the following periods: December 1, 1966 to January 3, 1967; March 2, 1967 to March 28, 1967; April 12, 1967 to April 28, 1967; May 8, 1967 to May 23, 1967; and for any other period in which the Veteran's vessel can be credited with Vietnam service during his tour.  This information is crucial in deciding the Veteran's claims, and as such, the Board finds that further efforts must be taken on remand to verify the Veteran's presence in Vietnam before a decision is rendered in this case.  Accordingly, on remand, attempts should be made to obtain these records.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).

Subsequent to the Court's order, VA advised the Veteran that he could submit additional evidence in support of his claims.  In August 2011, he requested a video hearing before the Board, noting that he will appear at the Regional Office while his Attorney will appear in person in Washington, DC.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010).  In accordance with his request, he must be provided an opportunity to present testimony during a video conference hearing before a member of the Board.  See 38 C.F.R. § 20.704 (2010).  Therefore, a remand is necessary so that the RO may schedule a hearing and send notice of the hearing to the Veteran and his representative.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Archives and Records Administration, located in the Modern Military Branch, National Archives, 8601 Adelphi Road, College Park, MD 20740, and request that it provide copies of the deck logs for the USS KITTYHAWK for the following periods: December 1, 1966 to January 3, 1967; March 2, 1967 to March 28, 1967; April 12, 1967 to April 28, 1967; May 8, 1967 to May 23, 1967.  Any negative responses should be documented in the file.  If these records are unavailable, the Veteran should be notified.

2.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

3.  Then, schedule a videoconference hearing before the Board in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a) and 20.704(a) (2010), as per the Veteran's request, and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


